IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :            No. 89 EAL 2013
                              :
               Petitioner     :
                              :            Petition for Allowance of Appeal from the
                              :            Published Opinion and Order of the
         v.                   :            Superior Court at No. 1166 EDA 2011, at
                              :            59 A.3d 663 (Pa. Super. 2013) filed
                              :            January 3, 2013, affirming the Judgment
DONTEZ PERRIN,                :            of Sentence of the Philadelphia County
                              :            Court of Common Pleas at No.
               Respondent     :            CP-51-CR-0003284-2008 filed November
                              :            16, 2010


                                      ORDER


PER CURIAM

      AND NOW, this 2nd day of October, 2014, the Petition for Allowance of Appeal

is GRANTED, the order of the Superior Court is VACATED, and the matter is

REMANDED to the Superior Court for reconsideration in light of Commonwealth v.

Castro, ___ A.3d ___, 2014 WL 2722742 (Pa. filed Jun. 16, 2014).